Citation Nr: 0424959	
Decision Date: 09/10/04    Archive Date: 09/16/04

DOCKET NO.  02-17 575A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for bilateral hearing loss 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel




INTRODUCTION

The veteran had active service from January 1979 to January 
1982. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a rating decision by the New York, New 
York Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

Although the veteran initiated an appeal of a rating decision 
denying service connection for hypertension, that matter was 
resolved by the RO's October 2002 rating decision granting 
service connection for hypertension.

The record also reflects that the veteran initiated an appeal 
of a rating decision denying service connection for sinus 
disability, heat exhaustion and skin disability.  In response 
to his notice of disagreement he was provided a statement of 
the case in October 2002 and informed of the requirement that 
he submit a timely substantive appeal to perfect his appeal 
on these issues.  Thereafter, he submitted a substantive 
appeal in April 2004 in response to a March 2004 statement of 
the case on the issue of entitlement to service connection 
for bilateral hearing loss disability.  In addition, in 
written argument submitted in support of the appeal in June 
2004, the veteran's representative at the RO identified 
service connection for bilateral hearing loss disability as 
the only issue on appeal.  Thereafter, only the hearing loss 
issue was certified on appeal.  However, in written argument 
submitted in August 2004, the veteran's representative in 
Washington, D.C. also identified the issues of entitlement to 
service connection for sinus disability, heat exhaustion and 
skin disability as matters on appeal.  This appears to have 
been inadvertent.  These additional matters are not properly 
before the Board at this time; however, if the veteran is 
seeking appellate review with respect to these matters, he 
should so inform the RO, which should respond appropriately 
to any such clarification provided by the veteran. 



REMAND

The veteran contends that service connection for hearing loss 
is warranted because it is the result of noise exposure while 
serving in the infantry.  The evidence currently of record 
does not include a DD 214 or any other service record 
documenting the veteran's military assignments or military 
occupational specialty.  

The Board also notes that the veteran recently submitted, 
through his representative, the record of a March 2003 VA 
audiology consultation, which references an audiogram; 
however, the record of the audiogram is not associated with 
the claims folder.  Moreover, the veteran has not been 
afforded a VA examination to determine the etiology of any 
currently present hearing loss disability.

In light of these circumstances, the case is REMANDED to the 
RO (via the Appeals Management Center in Washington, D.C.) 
for the following actions:

1.  The RO should request the veteran to 
submit any pertinent evidence in his 
possession.  He should also be requested 
to obtain and submit any other medical 
records, not already associated with the 
claims folder, pertaining to post-service 
treatment of the disability at issue, or 
to provide the information and 
authorization necessary for the RO to 
obtain such records on his behalf. 

2.  The RO should attempt to obtain 
pertinent evidence identified but not 
provided by the appellant.  In any event, 
the RO should ensure that all pertinent 
VA medical records for the period since 
September 2002, to include the record of 
the March 2003 audiogram, are associated 
with the claims folder.  If the RO is 
unsuccessful in obtaining any pertinent 
evidence identified by the appellant, the 
RO should so inform the appellant and his 
representative, and request them to 
provide the outstanding evidence.

3.  The RO should obtain the veteran's DD 
214 and a chronological record of his 
military assignments.

4.  When all indicated record development 
has been completed, the veteran should be 
afforded a VA examination to determine if 
he has hearing loss disability for VA 
compensation purposes and if so the 
etiology thereof.  The claims folder must 
be made available to and reviewed by the 
examiner.  Any indicated studies should 
be performed.  The presence of hearing 
loss disability for VA compensation 
purposes must be confirmed or ruled out.  
If the veteran is found to have hearing 
loss disability for VA compensation 
purposes, the examiner should provide an 
opinion based on the examination results 
and the review of the claims folder as to 
whether it is likely, unlikely, or at 
least as likely as not that the hearing 
loss disability is etiologically related 
to the veteran's military service.  The 
rationale for all opinions expressed must 
also be provided.

5.  The RO should also undertake any 
other development it determines to be 
indicated.

6.  The RO should then readjudicate the 
issue on appeal based on a de novo review 
of all pertinent evidence.  If the 
benefit sought on appeal is not granted 
to the appellant's satisfaction, the RO 
should issue a supplemental statement of 
the case to the appellant and his 
representative and afford them the 
requisite opportunity for response before 
the claims folder is returned to the 
Board for further appellate 
consideration.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  The appellant need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski , 3 Vet. App. 129, 141 
(1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



